The following opinion was filed January 28, 1908:
TimliN, J.
(dissenting). The requirements of the city charter of the city of Superior, and of city charters in general, that plans and specifications of work to be done be made and filed in a public office before proposals or bids are called for, are for the purpose of insuring and facilitating competition among bidders. There can be no difference of opinion about this. The authority of ancient and modern precedent in unbroken sequence commands us to give weight to this consideration in construing the charter. Heydon's Case, 2 Coke, 18; Harrington v. Smith, 28 Wis. 43. I think the making and filing of four different plans and specifications for four different kinds of pavement on the same street, three of which are unpatented, and one covered by letters *245patent, and then inviting bids on each and selecting the lowest bid of all, does insure most perfect competition and is not expressly or impliedly forbidden by anything contained-in the charter. Indeed, I consider it an ingenious and lawful method of securing competition against the patented pavement and worthy of a place in the laws relating to municipal affairs. I regret that it should be stricken therefrom by wliat seems to me a narrow and mistaken interpretation and that existing imperfections in municipal government should be increased by such interpretation. Upon each of the unpatented pavements the bidding is open to the public generally, and in order to be the lowest bidder of all the person tendering the patented pavement must put his price below that of the lowest bidder on either of the three un-patented pavements. This is enlarging, not restricting, competition. It adds competition in quality to mere competition in prices and enlarges the field of price competition. It effectually prevents any advantage arising from the monopoly granted by the letters patent. Were this a new question I should not hesitate to give this construction to the charter provisions on reason supported by authoritative rules of construction. But it is not a new question. In Att’y Gen. v. Detroit, 26 Mich. 263, under more restrictive charter prn-visions than those of the city of Superior, it was decided that in advertising for proposals to pave a street under a charter requiring contracts to be publicly let to the lowest responsible bidder the common council could lawfully cause specifications for each of several kinds of wood and stone pavement to be prepared and filed, take bids- upon each, and thereafter select the lowest bidder of all. Cooley, J., said: “The greater the number of such pavements the larger is the opening for competition.” Cheistian cy, C. J., said:
“The notice, by referring to the respective specifications, gave an equal opportunity to all persons, not only to enter into competition with those seeking to contract for any *246oilier kind, but also (within the letter and spirit of the charter) to compete with all who chose to bid for any one particular hind."
In this Michigan case, also, some of the specified and proposed kinds of pavement were covered by letters patent and others were not. In Baltimore v. Flack, 104 Md. 107, 64 Atl. 702, it was decided that when a municipal charter required that the contract for paving a street be awarded to the lowest responsible bidder, and three different sets of specifications, one for asphalt blocks, one for vitrified brick, and one for bitulithic pavement, were prepared and filed in advance of the proposal for bids, the designation or selection of the kind of pavement as required by the statute might be lawfully made after the bids were received, and that such procedure was lawful and proper notwithstanding one of the three kinds of pavement specified was covered by letters patent. The cases on this subject are reviewed in the opinion of the court. It is also- said:
“There are two kinds of competition — the one, competition between different things which will equally answer the same general purpose; and the other, competition between the prices bid respectively upon each of those distinct things. When this general proposition is reduced to a concrete one and applied to the subject of paving a public street, it is perfectly obvious that there must be a selection by some one, at some time, of some material, before any paving can be done. . . . This may be done before bids are asked; and when it is thus done it is done privately, and nothing remains for competition except the price for which the work can be done with the selected materials. But it does not follow that a selection of the kind of pavement must be made in advance of the time when bids are called for. . . . It is a matter of common knowledge that individuals and private corporations in developing and expanding their various business enterprises constantly resort to this system of duplex competition with the most beneficial results; and it can scarcely be presumed that the legislature . . . de*247signed to deny to the city the facilities 'which, individuals and private corporations avail of in prosecuting their divers activities.”
This language is so appropriate to the instant case that' I have taken pains to quote from the opinion at some length. I doubt if any decided case can he found to the contrary. Certainly none are cited in the majority opinion. The precedents which declare that there is no competitive bidding where no plans or specifications are made or filed in advance of the call for bids and where each bidder is required to make his own specifications are obviously not in point. I am not alone upon this last proposition. Baltimore v. Gahan, 104 Md. 145, 64 Atl. 716. See page 154 (64 Atl. 720). There is, in the cases where no specifications or no complete specifications are filed, no competition, because the bidders are neither bidding against one another nor upon the same thing. They compete neither in price nor in quality, as the manufacturer or dealer in shoes does not compete with the manufacturer of or dealer in cotton fabrics. I must submit this without further discussion -to the intelligent legal critic upon the cases cited in the majority opnion. But it is not necessary that competitive bidders should tender precisely the same thing in order to insure competition when the call for bids is comprehensive enough to include the things tendered and each thing tendered is for the same general use and is required to compete in price and quality with -every other thing tendered. In the latter case the bidders bid against one another. In the case at bar each group of bidders bidding upon one kind of unpatented pavement necessarily bids on the same thing. If there was only one kind of unpatented pavement specified and described the lowest of these would be the lowest bidder. But the person tendering the patented pavement must get below this lowest bidder not only upon one kind of unpatented pavement, but below the lowest bidder upon either of the three specified kinds of *248unpatented pavement. This might, more frequently than when only one kind of pavement is specified, result in sev-. eral bids, each the lowest in its class but all equal in amount, and would result in the quality of the thing tendered entering into the consideration of which bid was really the lowest. But these, I apprehend, are no valid objections when the charter, as in the instant case, does not expressly prohibit several specifications, does not expressly require that the determination of the kind of pavement to be used shall precede the call for bids, but does provide that contracts may be let to the lowest satisfactory and responsible bidder. Baltimore v. Flack, 104 Md. 107, 64 Atl. 702, and cases cited; Baltimore v. Gahan, 104 Md. 145, 64 Atl. 716.